June 09, 2006

Mr. Bruce W. Hodge
Hodge James & Garza, L.L.P.
P.O. Box 534329
Harlingen, TX 78553-4329

Mr. Aloysius Peter Thaddeus
English & Clemons, L.L.P.
555 N. Carancahua, Suite 1500
Corpus Christi, TX 78478
Mr. Keith C. Livesay
Livesay Law Office
1122 Pecan
McAllen, TX 78501

RE:   Case Number:  04-0208
      Court of Appeals Number:  13-98-00148-CV
      Trial Court Number:  C-2233-95-G

Style:      CURTIS WILHELM
      v.
      DORA ELIA FLORES

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and renders judgment.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Mr. Omar       |
|   |Guerrero       |